DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/681,476 filed on 11/12/2019. Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "An XR device connected with a vehicle by wireless communication, the XR device comprising:
a wireless communication module configured to transcieve data with an external device that includes the vehicle;
a camera configured to capture a first image corresponding to a first object in front of the XR device;
a display configured to include a transparent portion and display the captured first image;
a sensor module configured to sense a first distance between the vehicle and the first object; and
a controller configured to:
control the display to display the first virtual vehicle image by moving the first virtual vehicle image in accordance with an input signal received from the external device, and 
control the display to display the first virtual vehicle image differently if the first virtual vehicle image is overlapped with the first image based on the captured first image and the first distance."
This language is vague and indefinite for at least the following reasons:
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use
"to display the first virtual vehicle image by moving the first virtual vehicle image in accordance with an input signal received from the external device"
“to display the first virtual vehicle image differently if the first virtual vehicle image is overlapped with the first image based on the captured first image and the first distance”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Antecedent Basis: The following terms lack proper antecedent basis:
“the first virtual vehicle image”
Generally Unclear: The term “differently” is vague and indefinite as the scope of this term is not clearly articulated. Namely, it is unclear what constitutes “differently” as this term is relative or subjective in nature, such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). Furthermore, the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An XR device connected with a vehicle by wireless communication, the XR device comprising:
a wireless communication module configured to transcieve data with an external device that includes the vehicle;
a camera configured to capture a first image corresponding to a first object in front of the XR device;
a display configured to include a transparent portion and display the captured first image;
a sensor module configured to sense a first distance between the vehicle and the first object; and
a controller configured to:
control the display [intended to display a first virtual vehicle image by moving a first virtual vehicle image in accordance with an input signal received from the external device], and 
control the display [intended to display a first virtual vehicle image a first virtual vehicle image is overlapped with the first image based on the captured first image and the first distance]."
Claims 2-10 are further rejected as depending on this claim.

Claim 2 recites: "The XR device of claim 1, wherein the controller is further configured to control the display to display the first virtual vehicle image of the same size as that of the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language “the first virtual vehicle image of the same size as that of the vehicle” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to control the display [intended to display a first virtual vehicle image ]."

Claim 3 recites: "The XR device of claim 1, wherein the controller is further configured to:
control the display to display the first virtual vehicle image by moving the first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle if a user steps on the acceleration pedal of the vehicle, and 
control the display to display the first speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further vague and indefinite for at least the following reasons:
Inconsistent Punctuation: The claims appear to employ inconsistent punctuation for delimiting between claim limitations. In particular, the claims inconsistently use either semicolons (“;”) and/or commas (“,”), such that it is unclear how the claim limitations are intended to be distinguished from each other and interpreted
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to:
control the display [intended to display a first virtual vehicle image by moving a first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle if a user steps on the acceleration pedal of the vehicle];
control the display [intended to display the first speed]."

Claim 4 recites: "The XR device of claim 1, wherein the controller is further configured to control the display to display a first portion overlapped with the first image of the first virtual vehicle image differently from the first virtual vehicle image if the first virtual vehicle image is overlapped with the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further vague and indefinite for at least the following reasons:
Generally Unclear: The language “a first portion” as employed in the claim is vague and indefinite as the scope of this term is not clearly articulated. Namely, “a first portion” is relative, however, the language of the claim does not define what the “first portion” is a portion of.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to control the display [intended to display information overlapped with the first image of a first virtual vehicle image a first virtual vehicle image is overlapped with the first image]."

Claim 5 recites: "The XR device of claim 1, wherein the controller is further configured to control the display to display the first virtual vehicle image by moving the first virtual vehicle image to a position of a previous timing point in proportion to input times if an input for selecting a backward input button is received from a user in a state that the first virtual vehicle image is overlapped with the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: Claim limitation “an input for selecting … image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Idiomatic Language: The language “moving the first virtual vehicle image to a position of a previous timing point in proportion to input times if an input for selecting a backward input button is received from a user in a state that the first virtual vehicle image is overlapped with the first image” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the nature of the term “a previous timing point” is vague and indefinite as the meaning of this language is unclear and undefined (e.g. what is a previous timing point? Is this a coordinate or a time? What is this previous to?). Likewise, the language “a position of a previous timing point” is accordingly vague and indefinite. Similarly, the language “a position of a previous timing point in proportion to input times” is also accordingly vague and indefinite. Moreover, the language “an input for selecting a backward input button is received from a user in a state that the first virtual vehicle image is overlapped with the first image” is vague and indefinite as it is unclear whether “an input for selecting” and “a backward input button” are redundant descriptions of a single claim element, or two distinct claim elements (and if so, what and/or how are these elements distinct?). Furthermore, it is unclear what constitutes “backward input”. Moreover, the language “in a state that that the first virtual vehicle image is overlapped with the first image” is vague and indefinite as it is unclear claim element is intended to be described as “in a state” (e.g. the input for selecting, the backward input, the button, the user, the vehicle?).
Intended Use: The language "an input for selecting" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to control the display [intended to display a first virtual vehicle image by moving a first virtual vehicle image [intended input ]]."

Claim 6 recites: "The XR device of claim 1, wherein the controller is further configured to:
control the camera to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device, 
control the display to display at least one image corresponding to at least one object differently from another image having a different property if an attribute of at least one of the plurality of objects is movable based on the individually captured images, and 
control the display to display an indicator, which indicates a first one of the at least one object, near the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language “if an attribute of at least one of the plurality of objects is movable based on the individually captured images” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the nature and scope of the term “attribute” and/or “an attribute of at least one of the plurality of objects” is vague and indefinite as it is unclear how “an attribute of at least one of the plurality of objects is movable” and furthermore, how “an attribute of at least one of the plurality of objects is movable based on the individually captured images”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to:
control the camera [intended to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device];
control the display [intended to display at least one image corresponding to at least one object ];
control the display [intended to display an indicator, which indicates a first one of the at least one object, near the first image]."
Claim 7 is further rejected as depending on this claim.

Claim 7 recites: "The XR device of claim 6, wherein the controller is further configured to:
control the display to display the indicator by moving the indicator to another image having the same attribute as that of the first image in accordance with a user input, and 
control the display to delete an image corresponding to the indicator if an input for selecting the indicator is received from a user."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 6 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The following language is generally narrative and indefinite, failing to conform with current U.S. practice:
“moving the indicator to another image having the same attribute as that of the first image in accordance with a user input”
“an input for selecting the indicator is received from a user”
This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the term “the same attribute as that of the first image” lacks proper antecedent basis. Moreover, it is unclear what constitutes an “attribute” or a “same attribute”. It is further unclear what is meant by the language “the same attribute as that of the first image in accordance with a user input.” Accordingly, it is unclear what is meant by the language “moving the indicator to another image having the same attribute as that of the first image in accordance with a user input”. Furthermore, as also discussed in the paragraphs above, it is unclear whether the term “an input for selecting” is intended to be interpreted under 35 USC 112(f), and if so, how such “an input for selecting” is “received from a user”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 6, wherein the controller is further configured to:
control the display [intended to display the indicator ];
control the display [intended to delete an image corresponding to the indicator if an [intended input ]]."

Claim 8 recites: "The XR device of claim 1, wherein the controller is further configured to control the vehicle to move through a path which the first virtual vehicle image moves, if an autonomous driving mode is executed when the first virtual vehicle image moves without being overlapped with the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The following language is vague and indefinite as the nature and scope of the term “path” is not clearly articulated: 
“control the vehicle to move through a path which the first virtual vehicle image moves” 
“the first virtual vehicle image moves without being overlapped with the first image” 
Namely, it is unclear whether (and if so, how) the first virtual vehicle image “moves through” physical space, or whether the vehicle is merely guided by navigation information represented by the first vehicle image.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to control the vehicle [intended to move through a path ]."

Claim 9 recites: "The XR device of claim 1, wherein the controller is further configured to control the display to display the first virtual vehicle image in front of a predetermined distance from the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to control the display [intended to display the first virtual vehicle image ]."

Claim 10 recites: "The XR device of claim 1, wherein the controller is further configured to control the display to display the first image at a color different from a current color if the first virtual vehicle image is overlapped with the first image during driving."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The XR device of claim 1, wherein the controller is further configured to control the display [intended to display the first image in a color ]."

Claim 11 recites: "A method for controlling an XR device, the method comprising:
capturing a first image corresponding to a first object in front of the XR device;
sensing a first distance between a vehicle and the first object;
controlling a display to display a first virtual vehicle image corresponding to the vehicle;
controlling the display to display the first virtual vehicle image by moving the first virtual vehicle image in accordance with an input signal received from an external device; and
controlling the display to display the first virtual vehicle image differently if the first virtual vehicle image is overlapped with the first image based on the captured first image and the first distance."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for controlling an XR device, the method comprising:
capturing a first image corresponding to a first object in front of the XR device;
sensing a first distance between a vehicle and the first object;
controlling a display [intended to display a first virtual vehicle image corresponding to the vehicle];
controlling the display [intended to display the first virtual vehicle image by moving the first virtual vehicle image in accordance with an input signal received from an external device]; and
controlling the display [intended to display the first virtual vehicle image ]."
Claims 12-20 are further rejected as depending on this claim.

Claim 12 recites: "The method of claim 11, further comprising controlling the display to display the first virtual vehicle image of the same size as that of the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising controlling the display to display the first virtual vehicle image 

Claim 13 recites: "The method of claim 11, further comprising:
controlling the display to display the first virtual vehicle image by moving the first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle if a user steps on the acceleration pedal of the vehicle; and
controlling the display to display the first speed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising:
controlling the display [intended to display the first virtual vehicle image by moving the first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle if a user steps on the acceleration pedal of the vehicle]; and
controlling the display [intended to display the first speed]."

Claim 14 recites: "The method of claim 11, further comprising the display to display a first portion overlapped with the first image of the first virtual vehicle image differently from the first virtual vehicle image if the first virtual vehicle image is overlapped with the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising the display to display information overlapped with the first image of the first virtual vehicle image 

Claim 15 recites: "The method of claim 11, further comprising controlling the display to display the first virtual vehicle image by moving the first virtual vehicle image to a position of a previous timing point in proportion to input times if an input for selecting a backward input button is received from a user in a state that the first virtual vehicle image is overlapped with the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 5 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising controlling the display [intended to display the first virtual vehicle image by moving the first virtual vehicle image [intended input ]]."

Claim 16 recites: "The method of claim 11, further comprising:
controlling the camera to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device;
controlling the display to display at least one image corresponding to at least one object differently from another image having a different property if an attribute of at least one of the plurality of objects is movable based on the individually captured images; and
controlling the display to display an indicator, which indicates a first one of the at least one object, near the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 6 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising:
controlling the camera [intended to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device];
controlling the display [intended to display at least one image corresponding to at least one object ]; and
controlling the display [intended to display an indicator, which indicates a first one of the at least one object, near the first image]."
Claim 17 is further rejected as depending on this claim.

Claim 17 recites: "The method of claim 16, further comprising:
controlling the display to display the indicator by moving the indicator to another image having the same attribute as that of the first image in accordance with a user input; and
controlling the display to delete an image corresponding to the indicator if an input for selecting the indicator is received from a user.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 6, 7, and 16 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 16, further comprising:
controlling the display [intended to display the indicator ]; and
controlling the display [intended to delete an image corresponding to the indicator if an [intended input ]].”

Claim 18 recites: "The method of claim 11, further comprising controlling the vehicle to move through a path which the first virtual vehicle image moves, if an autonomous driving mode is executed when the first virtual vehicle image moves without being overlapped with the first image."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising controlling the vehicle [intended to move through a path ]."

Claim 19 recites: "The method of claim 11, further comprising controlling the display to display the first virtual vehicle image in front of a predetermined distance from the vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 8-9, and 18 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising controlling the display [intended to display the first virtual vehicle image in front of a predetermined distance from the vehicle]."

Claim 20 recites: "The method of claim 11, further comprising controlling the display to display the first image at a color different from a current color if the first virtual vehicle image is overlapped with the first image during driving.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising controlling the display [intended to display the first image in a color ].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitmire (US 2021/0088784 A1).

Regarding claim 1, Whitmire discloses an XR device connected with a vehicle by wireless communication (see e.g. at least Abstract, Fig. 1-4, 9-10, 13-14, 20-21, 23-27, and related text), the XR device comprising:
a wireless communication module configured to transcieve data with an external device that includes the vehicle (e.g. at least communication module 2740, devices 2722, 404, 408, interface 412, network 1304, remote control system 1306, communication component 1422, 1426, see e.g. at least ¶ 74, 135, Fig. 4, 27, and related text);
a camera configured to capture a first image corresponding to a first object in front of the XR device (e.g. at least cameras 114, 1310, 2238, 2340, 2402, see e.g. at least ¶ 69, 93, 114, Fig. 1, 14, 24, and related text);
a display configured to include a transparent portion and display the captured first image (e.g. at least heads-up display, head mounted display 100, 812, 1316, eye pieces 102, 202, 302, 304, display 808, 1506, 206B, virtual HMI display 1336, 2308, see e.g. at least ¶ 69, 82, 100, 102, 106, 144, 155-157, 161, 222, 313, Fig. 1, 2, 8, 13, 15-16, and related text);
a sensor module configured to sense a first distance between the vehicle and the first object (e.g. at least sensors 1310, 2342, 2338, 2340, 2332, 2330, 2334, 2344, see e.g. at least ¶ 230, 261, 292, Fig. 13, 23, and related text); and
a controller configured to:
control the display [intended to display a first virtual vehicle image by moving a first virtual vehicle image in accordance with an input signal received from the external device] (e.g. at least virtual vehicle 1502, see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text), and 
control the display [intended to display a first virtual vehicle image if a first virtual vehicle image is overlapped with the first image based on the captured first image and the first distance] (id.).

Regarding claim 2, Whitmire discloses that the controller is further configured to control the display [intended to display a first virtual vehicle image] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 3, Whitmire discloses that the controller is further configured to:
control the display [intended to display a first virtual vehicle image by moving a first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle if a user steps on the acceleration pedal of the vehicle] (see e.g. at least ¶ 98, 109, 142, 146, 155, 158-159, Fig. 15, and related text); and 
control the display [intended to display the first speed] (see e.g. at least ¶ 142, 165, 315, Fig. 15, and related text).

Regarding claim 4, Whitmire discloses that the controller is further configured to control the display [intended to display information overlapped with the first image of a first virtual vehicle image if a first virtual vehicle image is overlapped with the first image] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 5, Whitmire discloses that the controller is further configured to control the display [intended to display a first virtual vehicle image by moving a first virtual vehicle image if an [intended input is received from a user]] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 6, Whitmire discloses that the controller is further configured to:
control the camera [intended to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device] (see e.g. at least ¶ 69, 93, 114, Fig. 1, 14, 24, and related text); 
control the display [intended to display at least one image corresponding to at least one object if at least one of the plurality of objects is movable] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text); and 
control the display [intended to display an indicator, which indicates a first one of the at least one object, near the first image] (id., see also e.g. at least ¶ 142, 165, 315, Fig. 15, and related text).

Regarding claim 7, Whitmire discloses that the controller is further configured to:
control the display [intended to display the indicator in accordance with a user input] (see e.g. at least ¶ 101, 142, 143, 155, 158-159, 165, 315, Fig. 15, and related text); and 
control the display [intended to delete an image corresponding to the indicator if an [intended input is received from a user]] (see e.g. at least ¶ 100, 102-103, 107, 143, 163-164, Fig. 13, 15-16, and related text).

Regarding claim 8, Whitmire discloses that the controller is further configured to control the vehicle [intended to move through a path, if an autonomous driving mode is executed when the first virtual vehicle image moves] (see e.g. at least ¶ 108, 111, 118, 120, 126, 142-145, 150, 161, Fig. 13, 15-16, and related text).

Regarding claim 9, Whitmire discloses that the controller is further configured to control the display [intended to display the first virtual vehicle image] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 10, Whitmire discloses that the controller is further configured to control the display [intended to display the first image in a color if the first virtual vehicle image is overlapped with the first image during driving] (see e.g. at least ¶ 107, 163-164, Fig. 13, 16, and related text).

Regarding claim 11, Whitmire discloses a method for controlling an XR device (see e.g. at least Abstract, Fig. 5, 7, 11-12, 17-20, 22, and related text), the method comprising:
capturing a first image corresponding to a first object in front of the XR device (see e.g. at least ¶ 69, 93, Fig. 1, 24, and related text);
sensing a first distance between a vehicle and the first object (see e.g. at least ¶ 230, 261, 292, Fig. 23, and related text, measuring a distance from the vehicle to the target object);
controlling a display (e.g. at least heads-up display, head mounted display 100, 812, 1316, eye pieces 102, 202, 302, 304, display 808, 1506, 206B, virtual HMI display 1336, 2308, see e.g. at least ¶ 69, 82, 100, 102, 106, 144, 155-157, 161, 222, 313, Fig. 1, 2, 8, 13, 15-16, and related text) [intended to display a first virtual vehicle image corresponding to the vehicle] (e.g. at least virtual vehicle 1502, see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text);
controlling the display [intended to display the first virtual vehicle image by moving the first virtual vehicle image in accordance with an input signal received from an external device] (id.); and
controlling the display [intended to display the first virtual vehicle image if the first virtual vehicle image is overlapped with the first image based on the captured first image and the first distance] (id.).

Regarding claim 12, Whitmire discloses controlling the display to display the first virtual vehicle image (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 13, Whitmire discloses:
controlling the display [intended to display the first virtual vehicle image by moving the first virtual vehicle image at a first speed corresponding to a pressure of an acceleration pedal of the vehicle if a user steps on the acceleration pedal of the vehicle] (see e.g. at least ¶ 98, 109, 142, 146, 155, 158-159, Fig. 15, and related text); and
controlling the display [intended to display the first speed] (see e.g. at least ¶ 142, 165, 315, Fig. 15, and related text).

Regarding claim 14, Whitmire discloses the display to display information overlapped with the first image of the first virtual vehicle image if the first virtual vehicle image is overlapped with the first image (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 15, Whitmire discloses controlling the display [intended to display the first virtual vehicle image by moving the first virtual vehicle image if an [intended input is received from a user]] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 16, Whitmire discloses:
controlling the camera [intended to individually capture a plurality of images corresponding to a plurality of objects in front of the XR device] (see e.g. at least ¶ 69, 93, 114, Fig. 1, 14, 24, and related text);
controlling the display [intended to display at least one image corresponding to at least one object if at least one of the plurality of objects is movable] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text); and
controlling the display [intended to display an indicator, which indicates a first one of the at least one object, near the first image] (id., see also e.g. at least ¶ 142, 165, 315, Fig. 15, and related text).

Regarding claim 17, Whitmire discloses:
controlling the display [intended to display the indicator in accordance with a user input] (see e.g. at least ¶ 101, 142, 143, 155, 158-159, 165, 315, Fig. 15, and related text); and
controlling the display [intended to delete an image corresponding to the indicator if an [intended input is received from a user]] (see e.g. at least ¶ 100, 102-103, 107, 143, 163-164, Fig. 13, 15-16, and related text).

Regarding claim 18, Whitmire discloses controlling the vehicle [intended to move through a path, if an autonomous driving mode is executed when the first virtual vehicle image moves] (see e.g. at least ¶ 108, 111, 118, 120, 126, 142-145, 150, 161, Fig. 13, 15-16, and related text).

Regarding claim 19, Whitmire discloses controlling the display [intended to display the first virtual vehicle image in front of a predetermined distance from the vehicle] (see e.g. at least ¶ 100-101, 155, 158-159, Fig. 13, 15, and related text).

Regarding claim 20, Whitmire discloses controlling the display [intended to display the first image in a color if the first virtual vehicle image is overlapped with the first image during driving] (see e.g. at least ¶ 107, 163-164, Fig. 13, 16, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662